Exhibit 7C For period ending 08/31/2010 file number 811-21779. For funds over #99, list the name of each series and give a consecutive number to each series. This information is required each time the form is filed. For the funds over #99, interested parties could refer to the most recent shareholder report for financial information. Series Fund Name Is this the Series last filing Number Series Name for this series? (Y/N) 101 John Hancock Funds II Floating Rate Income Fund N 102 John Hancock Funds II Core Diversified Growth & Income Fund N 103 John Hancock Funds II Core Fundamental Holdings Fund N 104 John Hancock Funds II Core Global Diversification Fund N 105 John Hancock Funds II Alpha Opportunities Fund N 106 John Hancock Funds II Smaller Company Growth Fund N 107 John Hancock Funds II Short Term Government Income Fund N 108 John Hancock Funds II Mid Value Fund N 109 John Hancock Funds II Global Agriculture Fund N 110 John Hancock Funds II Global Infrastructure Fund N 111 John Hancock Funds II Global Timber Fund N 112 John Hancock Funds II Alternative Asset Allocation N 114 John Hancock Funds II Emerging Markets Debt Fund N 115 John Hancock Funds II Mid Cap Value Index N 116 John Hancock Funds II Mid Cap Growth Index N Exhibit 7C – continued Series Fund Name Is this the Series last filing Number Series Name for this series? (Y/N) 117 John Hancock Funds II Retirement 2010 Portfolio N 118 John Hancock Funds II Retirement 2015 Portfolio N 119 John Hancock Funds II Retirement 2020 Portfolio N 120 John Hancock Funds II Retirement 2025 Portfolio N 121 John Hancock Funds II Retirement 2030 Portfolio N 122 John Hancock Funds II Retirement 2035 Portfolio N 123 John Hancock Funds II Retirement 2040 Portfolio N 124 John Hancock Funds II Retirement 2045 Portfolio N
